IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

T&H BAIL BONDS, INC. )
et al., )
)
Plaintiffs, )
) C.A. No. N14J-01761
V. )
)
PREFERRED INVESTMENT )
SERVICES, INC., )
)
Defendant. )
ORDER

On February 20, 2020, Plaintiff Floyd White (“White”) filed a Motion for
Condemnation Order and Judgment against defendant/judgment debtor Preferred
Investment Services, Inc. (“PISI”’).'! White was attempting to execute a judgment owed
by PISI by attempting to collect PISI funds allegedly in the possession of A Bail Bond
by Resto & Company, Inc. (“Resto & Co.”), a garnishee.? On March 5, 2020, Resto &
Co. filed a response to plaintiff's Motion, denying it possessed PISI property subject

to garnishment.’

 

' Docket Item (hereinafter “DI’”) 368.
2 Id.
3 DI 373.
On March 6, 2020, Superior Court Commissioner Lynne Parker presided over a
hearing on White’s Motion, and at the conclusion of the hearing, Commissioner Parker
denied White’s Motion for Condemnation and Judgment, and suggested the parties
“work together to resolve the outstanding issues involving Resto.”* On March 16,
2020, White filed a Motion for Reconsideration of the Commissioner’s Order.” On
March 18, 2020, the Superior Court issued an Order that a transcript of the proceedings
before the Commissioner be prepared and filed.© On May 12, 2020, the Prothonotary
docketed a certified transcript of the March 6, 2020 hearing.’ On June 1, 2020, Resto
& Co. filed a response in opposition to White’s Motion for Reconsideration.®

On Julv 22, 2020, more than two months after the certified Transcript was filed,
White submitted a letter to Commissioner Parker, challenging “the accuracy and
completeness of the official transcript” docketed on May 12, 2020.? Specifically, White
requested that the Court provide, inter alia, a “copy of the audio recording of the

hearing and any [c]ourt reporter notes.”!°

 

DI 375.
DI 376.

DI 377.
Lucille Mancini, an Official Court F.eporter of the Superior Court, specifically certified that the

transcript is an “accurate transcript of the proceedings . . . in the Superior Court.” DI 378, p. 74.
§ DI 379.

° DI 386.
10 White’s additional written demands, characterized as a “spoilation letter,” had nothing to do with

the veracity or zccuracy of the transcript of the court proceeding, or the method by which the
transcript may lave been prepared. Id.

sa nH vn
On July 24, 2020, Commissioner Parker denied White’s request for a copy of
the audio recording of the March 6, 2020 hearing, holding the audio recording was not
the official record of the Superior Court, and was not subject to disclosure.'!
Commissioner Parker advised White that if he believed there existed “material
discrepancy(s)” between the court transcript and the testimony at the hearing, he could
file a motion seeking production of the recording. But, White would be required to
not only identify a material discrepancy between what he asserts constituted the
specific testimony at the hearing and the content of the alleged erroneous certified
Transcript; he would need to explain with particularity why the specific alleged
“discrepancy, if not corrected, would result in actual prejudice.”!? The Commissioner
instructed White to go beyond simply identifying a “typographical or other
insignificant error in the transcription.”!* White’s burden was to “set forth a detailed
explanation as to why [he] believe[s] that [he] will suffer actual prejudice if the
transcript is not corrected.”!°

On August 20, 2020, the Superior Court denied White’s Motion for

Condemnation Order and Judgment — the subject of the March 6, 2020 hearing.'®

 

11 The Commissioner’s letter at issue was erroneously docketed in another civil action where
White is a party — Floyd White v. Preferred Investment Services Inc., et al., C_A. No. N18C-04-225
DCS, Docket Item 49 (Transaction ID 65796987).

12 Id.

13 Td.

14 Td.

15 Td.

16 DI 387.
On September 30, 2020, White submitted a Notice of Plaintiff's Objection to
Transcript of March 6, 2020 Hearing and Demand for Audio Recording.!” In the Notice
of Objection, White claims the Transcript is deficient for failing to: (1) include a Table
of Contents; (2) identify the singular hearing transcript as “only one volume;” (3)
identify “the method which the proceedings were recorded” and the specific device
used to reco-d same; and (4) notate opposing counsel’s physical location in the
Courtroom when he offered testirnony or argument —a litany of formatting and editing
preferences. White’s Notice of Objection identifies a general list of “deficiencies” in
the transcript which do not identify material testimonial errors or omissions.!® In fact,
paragraphs 17 thru 71 of White’s Objection to Transcript of March 6, 2020 simply
state, without more, that a particular line or lines on a page of the transcript is “missing
information.”

The court reporter’s certified transcript is the official record of what occurred at
the hearing and is property of the Superior Court.'? Audio recordings of Court
proceedings which do not represent the official record are property of the Superior
Court and are not subject to disclosure.”” A party to litigation does not have a right to

proofread, edit or format the transcript which constitutes the certified record of the

 

'T DI 389.

18 Td.

19 State v. Mortgomery, 2021 WL 1784768 at * 1 (Del. Super. May 5, 2021).
20 Admin. Directive No. 2000-5 (Del. Super. Apr. 3, 2000) at p. 3.

4
Court. The Superior Court alone possesses the authority to review hearing transcripts
for errors and to assure itself that the transcript is a “correct recording” of the hearing.”!
White’s Motion to obtain a copy of an audio recording of the March 6, 2020 hearing is
not supported by the law, and he as failed to demonstrate that the transcript should be
reviewed by this Court for material errors which resulted in prejudice.

An imperfect transcript is not fatal to the administration of justice. As the
Delaware Supreme Court acknowledged in a criminal appeal, where the transcripts
prepared to prosecute the appeal were challenged by the defendant as being incomplete:

Neither [10 Del. C. § 525] nor the [Delaware] [C]onstitution
guarantees that every word uttered during the trial will be made available

on appeal. From time to time, minor omissions do occur, and this most

often happens when recording equipment is used. A transcript or an

adequate substitute for a transcript is required only to the extent that it is

essential for the presentation of a particular issue on appeal . . .

In the absence of a statute to the contrary, the defendant is not
entitled to a new trial on account of an accidental loss (or failure to record)

small portions of the evidence or the proceedings unless he shows some

form 0 specific prejudice which he has suffered on account of the loss.”

As Bass makes clear, White’s burden to obtain Superior Court review of a

certified transcript is to satisfy the Court that there exists a material error in the certified

transcript which has caused prejudice. White has failed to identify any specific hearing

 

21 Jd., citing Parker v. State, 205 A.2d 531, 533 (Del. 1964).
22 Bass v. State, 720 A.2d 540, 541 (Del. 1984), citing Draper v. Washington, 372 U.S. 487

(1963).
testimony omitted from the official transcript that is relevant to the Motion for
Condemnation Order and Judgment, and which has caused prejudice.
White’s demand to inspect and receive a copy of the March 6, 2020 audio

recording is DENIED.

IT IS SO ORDERED, this 4" day of January, 2022.

/s/ Martin B. O’Connor
Commissioner Martin B. O’Connor